IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 74,857


EX PARTE MICHAEL A. FLOURNOY, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
FROM SAN PATRICIO COUNTY



 Per Curiam.


O P I N I O N


	This is a post-conviction application for writ of habeas corpus filed pursuant to the
provisions of Article 11.07, V.A.C.C.P.  Applicant was convicted of possession of a controlled
substance, and punishment was assessed at seven years in prison.  No direct appeal was taken
from this conviction.
	Applicant contends that he is not receiving credit for all of the time that he spent
confined on this cause.  The record reveals that Applicant was incarcerated for a total of 259
days, but he was credited with 212 days.  Thus, Applicant is entitled to an additional 47 days
of credit. 
	Habeas corpus relief is granted to the extent that, in cause number 7379-2 from the
36th Judicial District Court of San Patricio County, the Texas Department of Criminal Justice,
institutional division, is ordered to change their records to reflect a total of 259 days of time
credit.  
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice,
institutional division, and Board of Pardons and Paroles Division.

DELIVERED:    January 14, 2004
DO NOT PUBLISH